       Case: 3:18-cv-00701-wmc Document #: 28 Filed: 05/12/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

KENNETH W. PENDLETON,

                       Plaintiff,                           CASE NO. 18-CV-701

v.

TILLESON and NURSE JANE DOE,

                       Defendants.


                                    NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Attorney Samantha R. Schmid appears on behalf of

Defendant, Aaron P. Tilleson, in the above-entitled action, and we hereby request copies of all

proceedings in this action subsequent to the Summons and Complaint to be served upon us.

       Dated this 12th day of May, 2020.


                                             MUNICIPAL LAW & LITIGATION
                                             GROUP, S.C.

                                             Attorneys for Defendant, Aaron P. Tilleson


                                             By:    /s/ Samantha R. Schmid
                                                    REMZY D. BITAR
                                                    State Bar No: 1038340
                                                    SAMANTHA R. SCHMID
                                                    State Bar No. 1096315

P.O. ADDRESS:
730 N. Grand Avenue
Waukesha, WI 53186
O: (262) 548-1340
F: (262) 548-9211
E: rbitar@ammr.net
sschmid@ammr.net

                                                1
